EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE October 24, 2007 For more information, please contact: Hugh W. Mohler, Chairman & CEO410-427-3707 Mark A. Semanie, Executive Vice President & CFO410-427-3715 BAY NATIONAL CORPORATION REPORTS THIRD QUARTER 2007 EARNINGS BALTIMORE, MD (October 24, 2007) Bay National Corporation (NASDAQ: BAYN), the bank holding company for Bay National Bank, today reported third quarter net income of $261 thousand, or $0.12 per diluted share, as compared to net income of $676 thousand, or $0.31 per diluted share, in the same quarter of 2006. This decrease is due, in large part, to an additional provision of $350,000 to the loan loss reserve made during the quarter. The addition of $350,000 was made to replenish the loan loss reserve for third quarter 2007 charge-offs totaling $344,000, the most significant charge-offs Bay National Bank has experienced in its more than seven-year history. These charge-offs are primarily a result of weaknesses in the Bank’s portfolio of investor-owned residential construction and reconstruction loans resulting from problems in the housing market in the Bank’s target market. Total assets rose 10.3% to $260.9 million at September 30, 2007 as compared to $236.6 at September 30, 2006. Deposits rose 8.8% from the year-ago quarter. Net loans increased 4.4% year-over-year; however, loan growth remains challenging as payoffs have kept up with originations. Book value per common share reached $9.57, up 11.3% from the year-ago quarter, and stockholders’ equity reached a record high of $20.5 million. “Overall, I am pleased with the solid underlying performance of our core business in the third quarter given the macro environment; although these positive results were overshadowed by the repercussions of the nationwide real estate market correction that began in the third quarter 2007,” commented Hugh W. Mohler, Chairman and CEO. “We are proactively and aggressively addressing the problems in our residential construction portfolio. Our commercial loan portfolio, which is the anchor of our assets, is strong and robust. Our residential real estate exposure, which continues to be vigorously managed, is a relatively small percentage of our diversified loan portfolio.” “Bay National Bank has always been opportunistic, even in today’s challenging banking climate, and I am pleased to announce that, during the third quarter, four extremely capable and seasoned commercial bankers, Brian Israel, David Gramil, Theresa Fodel, and Mary Ellen Marsalek, supported by cash management specialist, Nancy Kablaoui, joined our team to lead our expansion into the Baltimore-Washington corridor,” stated Mr. Mohler. “The Bank’s strategic position in the marketplace is a source of great optimism as we continue to capitalize on market opportunities created by the continued fallout from the consolidations of regional and national banks, most notably, the recent merger of one of the last independent Baltimore-based banks, Mercantile-Safe Deposit and Trust, with Pittsburgh-based PNC. We will continue to pursue experienced commercial bankers in order to expand our footprint in thriving markets. Although this strategy may have a short-term impact on operating results, we believe it is in the best long-term interests of our Company and its shareholders,” noted Mr. Mohler. On September 29, 2007, Bay National Bank was recognized by the Baltimore Business Journal as the “Fifth Most Generous Corporate Giver in the Baltimore Area.” This designation brings us a great deal of gratification and is in keeping with our commitment to the betterment of the community. Bay National Bank was founded in 2000 in response to banking industry consolidation and the distinct void these mergers created in servicing, in particular, small and mid-size businesses and their owners, business professionals, and high net worth individuals. Bay National Bank believes that it now occupies a unique niche in the banking industry. It also believes that it has positioned itself between the much larger banks, whose size and bureaucracy can preclude them from delivering exceptional and responsive service, and between much smaller banks, which may not be able to deliver the full range of products and services sought by growing businesses and sophisticated customers. Bay National Corporation has two full-service banking offices—Baltimore and Salisbury, Maryland—and a loan production office in the Baltimore-Washington corridor. It offers a complete range of corporate, private, cash management, retail, and residential mortgage banking services delivered with a high degree of respect and integrity. The statements in this press release that are not historical facts, including statements with respect to expansion plans and hiring goals, constitute “forward-looking statements” as defined by Federal Securities laws.Forward-looking statements can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “intends,” “may,” “will,” “should,” “anticipates” or similar terminology.Such statements, specifically regarding Bay National Corporation’s intentions regarding growth and market expansion, are subject to risks and uncertainties that could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, technological changes in interest rates, deposit flows, loan demand and real estate values, as well as changes in economic, competitive, governmental, regulatory, and other factors which may affect Bay National Corporation specifically, its existing and target market areas or the banking industry generally. Forward-looking statements speak only as of the date they are made.Bay National Corporation will not update forward-looking statements to reflect factual assumptions, circumstances or events that have changed after a forward-looking statement was made. For further information, please refer to the Bay National Corporation reports filed with the U.S. Securities and Exchange Commission. SELECTED UNAUDITED FINANCIAL DATA AS OF SEPTEMBER 30, 2007 and 2006 (dollars in thousands, except per share data) 2007 2006 Total assets $ 260,875 $ 236,621 Cash and due from banks 15,913 2,130 Federal funds sold and other overnight investments 15,296 15,140 Investment securities available for sale 399 699 Other equity securities 1,066 1,117 Loans, net 222,733 213,263 Deposits 225,069 206,792 Short-term borrowings 6,003 1,550 Subordinated debt 8,000 8,000 Stockholders’ equity 20,452 18,300 Common shares outstanding 2,137,633 2,128,134 Book value per share $ 9.57 $ 8.60 Ratio of interest earning assets to interest bearing liabilities 115.67 % 126.02 % Stockholders’ equity as a percentage of assets 7.84 % 7.73 % SELECTED UNAUDITED FINANCIAL RATIOS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 Weighted average yield/rate on: 2007 2006 Loans 9.03 % 9.02 % Investments and interest bearing cash balances 4.07 % 3.23 % Interest bearing liabilities 4.55 % 4.21 % Net interest spread 4.04 % 4.46 % Net interest margin 4.95 % 5.30 % SELECTED UNAUDITED OPERATIONAL DATA FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 (dollars in thousands, except per share data) Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 Interest income $ 5,139 $ 5,209 $ 15,826 $ 14,383 Interest expense 2,219 2,103 6,708 5,596 Net interest income 2,920 3,106 9,118 8,787 Provision for credit losses 350 128 350 128 Net interest income after provision for credit losses 2,570 2,978 8,768 8,659 Non-interest income 148 206 521 601 Non-interest expenses 2,275 2,065 6,787 6,024 Income before income taxes 443 1,119 2,502 3,236 Income tax expense 182 443 1,000 1,285 Net income $ 261 $ 676 $ 1,502 $ 1,951 PER COMMON SHARE Basic net income per share* $ .12 $ .32 $ .70 $ .92 Diluted net income per share* $ .12 $ .31 $ .68 $ .88 Average shares outstanding (Basic)* 2,135,688 2,126,694 2,131,671 2,122,669 Average shares outstanding (Diluted)* 2,212,740 2,212,149 2,211,104 2,211,478 STOCK PRICE High* $ 16.75 $ 17.77 $ 17.55 $ 20.91 Low* $ 14.50 $ 16.82 $ 14.50 $ 16.27 Close* $ 15.35 $ 17.27 $ 15.35 $ 17.27 * All periods have been adjusted to reflect a 1.1 to 1 stock split in the form of a 10% stock dividend recorded on June 29, 2007 SUPPLEMENTAL INFORMATION: (dollars in thousands) Reconciliation of total deposits to core deposits: September 30, 2007 September 30, 2006 Total deposits $ 225,069 $ 206,792 National market certificates of deposit (15,496 ) (32,159 ) Variable balance accounts (2 customers as of September 30, 2007 and 1 customer as of September 30, 2006) (24,664 ) (6,452 ) Portion of variable balance accounts considered to be core 3,000 3,000 Core deposits $ 187,909 $ 171,181
